Exhibit 10.9

PLAINS EXPLORATION & PRODUCTION COMPANY

2002 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

[With Employment Agreement]

This Restricted Stock Unit Agreement (the “Agreement”), made as of the      day
of             , 200     (the “Grant Date”), by and between Plains Exploration &
Production Company (the “Company”), and «Fname» «Middle»«Dot» «Lname» (the
“Grantee”), evidences the grant by the Company of restricted stock units
(“Restricted Stock Units” or “Award”) to the Grantee on such date and the
Grantee’s acceptance of the Award in accordance with the provisions of the
Plains Exploration & Production Company 2002 Stock Incentive Plan, as amended or
restated from time to time (the “Plan”). The Company and the Grantee agree as
follows:

1. Basis for Award. This Award is made in accordance with Section 10 of the
Plan. The Grantee hereby receives as of the date hereof an Award of Restricted
Stock Units pursuant to the terms of this Agreement (the “Grant”).

2. Stock Awarded.

(a) Effective                              , the Company hereby awards to the
Grantee, in the aggregate, «Shares» Restricted Stock Units.

(b) The Company shall in accordance with the Plan establish and maintain a
Restricted Stock Unit Account for the Grantee, and such account shall be
credited for the number of Restricted Stock Units granted to the Grantee. The
Restricted Stock Unit Account shall be credited for any securities or other
property (including regular cash dividends) distributed to the Company in
respect of its Shares. Any such property shall be subject to the same vesting
schedule as the Restricted Stock Units to which they relate.

(c) Until the Restricted Stock Units awarded to the Grantee shall have vested,
the Restricted Stock Units and any related securities, cash dividends or other
property nominally credited to a Restricted Stock Unit Account shall not be
sold, transferred, or otherwise disposed of and shall not be pledged or
otherwise hypothecated.

3. Vesting. The Restricted Stock Units covered by this Agreement shall vest
one-third on                     , one-third on                      , and
one-third on                     , provided that, Grantee is still employed by
the Company (or any Parent or Subsidiary) on such vesting date. The payment of
Restricted Stock Units may be deferred under the terms of a deferred
compensation plan of the Company, if any, in which the Grantee participates. The
Restricted Stock Units shall immediately vest with respect to 100% of the
Restricted Stock Units covered by this Agreement upon the occurrence of any of
the following events: (a) the Grantee’s death, separation from employment due to
Disability, termination of employment by the Company without Cause provided that
the Grantee’s employment agreement with the Company provides for a termination
of



--------------------------------------------------------------------------------

employment by the Company without Cause (as defined in such employment
agreement), or termination of employment by the Grantee for Good Reason provided
that the Grantee’s employment agreement with the Company provides for a
termination of employment by the Grantee for Good Reason (as defined in such
employment agreement), or (b) a Change in Control of the Company. If the Grantee
ceases to be employed by the Company (or any Parent or Subsidiary) for any other
reason at any time prior to the lapse of restrictions, the unvested Restricted
Stock Units shall automatically be forfeited upon such cessation of employment.

4. Payment. Not later than 2- 1/2 months after the vesting date, full payment of
the vested amount shall be made in Shares. The Committee shall cause a stock
certificate to be delivered to the Grantee with respect to such Shares free of
all restrictions hereunder, except for applicable federal securities laws
restrictions. Any securities, cash dividends or other property credited to the
Restricted Stock Unit Account other than Restricted Stock Units shall be paid
not later than 2- 1/2 months after the vesting date in kind, or, in the
discretion of the Committee, in cash.

5. Compliance with Laws and Regulations. The issuance of Shares upon vesting of
the Restricted Stock Units shall be subject to compliance by the Company and the
Grantee with all applicable requirements of securities laws, other applicable
laws and regulations of any stock exchange on which the Shares may be listed at
the time of such issuance or transfer. The Grantee understands that the Company
is under no obligation to register or qualify the Shares with the Securities and
Exchange Commission (“SEC”), any state securities commission or any stock
exchange to effect such compliance.

6. Tax Withholding. The Grantee agrees that no later than the date as of which
the Restricted Stock Units vest, the Grantee shall pay to the Company, by
forfeiture of Restricted Stock Units held by the Grantee whose Fair Market Value
of the underlying Shares on the day preceding the date the Restricted Stock
Units vest is equal to the amount of the Grantee’s tax withholding liability,
any federal, state or local taxes of any kind required by law to be withheld, if
any, not to exceed the statutory minimum, with respect to the Restricted Stock
Units for which the restrictions shall lapse.

7. Nontransferability. This Award is not transferable.

8. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on the right of the Company
or any of its affiliates to terminate the Grantee’s employment at any time, in
absence of a specific written agreement to the contrary.

9. Representations and Warranties of Grantee. The Grantee represents and
warrants to the Company that:

(a) Agrees to Terms of the Plan. The Grantee has received a copy of the Plan and
has read and understands the terms of the Plan and this Agreement, and agrees to
be bound by their terms and conditions. The Grantee acknowledges that there may
be adverse tax consequences upon the vesting of Restricted Stock Units or
thereafter if the Award is paid and the Grantee later disposes of the Shares,
and that the Grantee should consult a tax advisor prior to such time.



--------------------------------------------------------------------------------

(b) Cooperation. The Grantee agrees to sign such additional documentation as may
reasonably be required from time to time by the Company.

10. Adjustment Upon Changes in Capitalization. In the event of a Change in
Capitalization, the Committee shall make appropriate adjustments to the number
and class of shares relating to the Restricted Stock Units in accordance with
the provisions of Section 14 of the Plan. The Committee’s adjustment shall be
effective and final, binding and conclusive for all purposes of the Plan and
this Agreement.

11. Governing Law; Modification. This Agreement shall be governed by the laws of
the State of Delaware without regard to the conflict of law principles. The
Agreement may not be modified except in writing signed by both parties.

12. Defined Terms. Except as otherwise provided herein, or unless the context
clearly indicates otherwise, capitalized terms used but not defined herein have
the definitions as provided in the Plan. The terms and provisions of the Plan
are incorporated herein by reference, and the Grantee hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the discretionary terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

13. Miscellaneous. The masculine pronoun shall be deemed to include the
feminine, and the singular number shall be deemed to include the plural unless a
different meaning is plainly required by the context.

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

PLAINS EXPLORATION & PRODUCTION COMPANY By:  

 

  John F. Wombwell, Executive Vice President GRANTEE

 

{name}